               Case 5:21-cr-00084-XR Document 11 Filed 03/19/21 Page 1 of 1


                                                                                     FILE                 :)


                                                                                           UIl   .L   I

                               UNITED STATES DISTRICT COURT
                                                                                      K,
                                     WESTERN DISTRICT OF TEXAS
                                                                                           NiSTRroFTE3
                                       SAN ANTONIO DIVISION
                                                                                                      DEPiy    .LIR<
United States of America                              §
                                                      §
vs.                                                   §      Criminal No. SA:21-CR-00084(1)-JKP
                                                      §      HJB
(1) Mark Joseph Uhlenbrock                            §
      Defendant




      At the initial appearance, the government requested that the defendant be detained without
bond pending trial pursuant to Title 18 U.S.C. Section 3142(f). Currently, the defendant is in
custody based upon another offense, making the matter of release on the charge in this court
moot. Therefore, the detention hearing shall be postponed until such time as defendant's
custodial status on the other matter changes. If it does, counsel for the defendant should file a
motion to reconsider detention and a detention hearing for the pending charge will be set.

         It is, therefore, ORDERED that:

         (1)      Defendant be detained without bond pending trial;
         (2)      Defendant be committed to the custody of the Attorney General for
                  confinement in a corrections facility separate, to the extent practicable, from
                  persons awaiting or serving sentences or being held in custody pending
                  appeal;
        (3)       Defendant be afforded reasonable opportunity for private consultation with
                  counsel; and

        (4)       On order of a court of the United States or on request of an attorney for the
                  government, the person in charge of the corrections facility in which the
                  defendant is confined deliver the defendant to a United States marshal for the
                  purpose of an appearance in connection with any court proceeding.

        SIGNED on 19th day of March, 2021.




                                                      HENRY J. BEMPORAD
                                                      UNITED STATES MAGISTRATE JUDGE
